Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figs. 1-2 in the reply filed on 9/15/2021 is acknowledged. 
Applicant has identified claims 1, 4-6, 8-16, and 18-22 as reading on the elected species, but claims 5-6 and 14-22 read on the third embodiment, Figs. 5-6. Specifically, these claims reference a control unit, which maps to control unit 412, present in the third embodiment in Figs. 5-6, but not in the first embodiment, Figs. 1-2.
Claim 9 reads on the sixth embodiment, Figs. 9-10. Specifically, claim 9 references multiple cameras in either the first or second imaging system, and this is disclosed in the sixth embodiment, but not in the first embodiment, Figs. 1-2.
Accordingly claims 5-6, 9, and 14-22 are withdrawn from consideration because they are drawn to a non-elected species.
Claims that depend on an allowable generic claim shall be rejoined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reinpoldt (US PG Publication 2014/0028457) in view of Treado (US Patent 9,658,104).

	Regarding Claim 1, Reinpoldt (US PG Publication 2014/0028457) discloses a processing system (threat detection system 200 [0065], Fig. 2) comprising:
	a first imaging system configured to capture a first image based on a terahertz wave (terahertz sensor 220 [0065], Fig. 2) from an inspection target (subject [0012], person, Fig. 4; viewing a subject 520 [0079], Fig. 5), wherein the inspection target includes a first object (concealed object 420 [0078], Fig. 4) and a second object (clothes, Fig. 4), and the first image is obtained by the terahertz wave that passes through the second object and is reflected from the first object through the second object (terahertz system images concealed objects under the clothing of a subject [0012]);
	a second imaging system configured to capture a second image (visible spectrum camera 250 [0065], Fig. 2; spotter sensor [0084]; visible spectrum camera, such as a CCTV video image camera [0092]) of the inspection target (image 750 of the scene of interest [0092]; e.g., subject [0012]; e.g., person wearing clothes, Fig. 4; viewing a subject 520 [0079] wearing clothes, Fig. 5) based on an electromagnetic wave of a wavelength different from the terahertz wave (visible [0092]), wherein the second image is obtained from the second object (e.g., clothing, from object concealed beneath clothing [0088]; create a wide angle field of view image 750 of the scene of interest [0092], e.g., subject [0012]; e.g., person wearing clothes, Fig. 4; viewing a subject 520 [0079] wearing clothes, Fig. 5);
	and a processor configured to process the first image and the second image (sensor fusion [0051], alpha blending [0111], Fig. 9).
Reinpoldt (US PG Publication 2014/0028457) does not expressly disclose, but Treado (US Patent 9,658,104) teaches wherein the processor detects an inspection region based on the second image (analyzing the visible image (such as a RGB video image) to identify a second location comprising the unknown sample, Column 5 lines 35-50) and processes information of a region of the first image corresponding to the inspection region (test data [in the second location] is analyzed and associated with a known sample, Column 5 lines 49-55).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Reinpoldt with object classification based in different spectral responses because Treado teaches there exists a need for accurate detection of unknown potentially hazardous materials, which respond differently to light in different wavelengths (Fig. 1), at security checkpoints (Column 2 lines 48-55), and automatic detection by a computer is faster and more reliable that human detection.

	Regarding Claim 4, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1, wherein the second imaging system performs capturing based on one of visible light (visible spectrum camera 250, [0065]), infrared light (infrared sensor 240, [0065]), and a millimeter wave (millimeter wave sensor 230, [0065]).

	Regarding Claim 8, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1.
Reinpoldt (US PG Publication 2014/0028457) does not expressly disclose, but Treado (US Patent 9,658,104) teaches wherein the system further comprising a plurality of illumination sources for capturing (at least one illumination source, at least one of active and passive illumination; active illumination with laser, broadband, and passive illumination with solar, illuminating the unknown sample, Column 4 lines 8-19).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the passive detectors of Reinpoldt with the active detectors of Treado because Reinpoldt disclose that detection systems are either of the passive type or the active type [0008], and active systems provide the advantage that they can illuminate and area and trigger a spectral response of objects in the scene, enabling interrogation of the scene [0009]. 

	Regarding Claim 10, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1, wherein capturing of the first image (THz sensor output is updated in real time (15 Hz or more) [0068]), capturing of the second image (sensor output in real time 15 Hz or more [0069]-[0070], CCTV [0087]), and the processing are repetitively performed (evaluating and weighing the real time sensor results [0090]).

	Regarding Claim 23, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1, wherein the processor determines a shape of an object (automatic target recognition, ATR module [0061]) by processing the first image (results from each sensor [0061], e.g., the terahertz sensor 220 [0065]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinpoldt (US PG Publication 2014/0028457) in view of Treado (US Patent 9,658,104) and Ahmed (US Patent 9,996,772).

	Regarding Claim 11, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1. 
Reinpoldt (US PG Publication 2014/0028457) does not expressly disclose, but Treado (US Patent 9,658,104) teaches wherein the detection of the inspection region is based on one of a shape of the inspection region (size, color, and shape, and the location of objects in the visible image aid in selecting a second location for further inspection, Column 5 lines 40-49). 
Reinpoldt (US PG Publication 2014/0028457) does not expressly disclose, but Ahmed (US Patent 9,996,772) teaches wherein the detection of the inspection region (identify region of image in which object of interest is likely to be using the fuzzy C-means algorithm, Column 5 lines 34-55) is based on information of a spectrum detected from the inspection region (fuzzy c-means algorithm objective function based on pixel intensity, Column 6 lines 5-14).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Reinpoldt detect a region of interest and to execute the ATR on a region of interest smaller than the entire image because Ahmed suggests that processing a region being less than an entirety of the image reduces computational load achieves faster results. 

	Regarding Claim 12, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1, wherein the system further comprising a determination unit configured to determine a risk concerning the inspection target in accordance with an output of the processor (target's image can be "assigned" a ranking of low, medium, or high, referring to low risk, medium risk, or high risk of presence of a concealed threat [0121]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reinpoldt (US PG Publication 2014/0028457) in view of Treado (US Patent 9,658,104) and He (US Patent 10,713,794).

	Regarding Claim 13, Reinpoldt (US PG Publication 2014/0028457) discloses the system according to claim 1.
Reinpoldt (US PG Publication 2014/0028457) does not expressly disclose but He (US Patent 10,713,794) teaches wherein the processor detects the inspection region (object proposal, Column 21 lines 25-51, Figs. 3A-B) in the second image (image 910, Column 29 lines 52-60, Fig. 9) based on a learned model learned using at least one of deep learning and machine learning (machine learning model convolutional neural network, Column 21 lines 20-51, Figs. 3A-B).
It would have been obvious to one of ordinary skill in the art before the application was filed to select a region of interest or object proposal in Reinpoldt, using a machine learning model as taught by He, because He teaches that the machine learning model can be developed with high quality localization and accurate identification of locations of objects (Column 21 lines 45-51), which improves upon Reinpoldt by enabling object classification on a smaller subset of image pixels, reducing computational complexity. 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Reinpoldt (US PG Publication 2014/0028457) discloses capturing a terahertz image of an object concealed by clothes and a visible light image of a person wearing clothes.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tzuang		US 20190020811 A1 – Non THz image followed by THz image
Birnkrant	US 20210072419 A1 – Screening system at travel station
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485